COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Chaney and Callins
UNPUBLISHED



              ROGER LEE RAWLINGS, JR.
                                                                               MEMORANDUM OPINION*
              v.      Record No. 0883-21-3                                         PER CURIAM
                                                                                   JUNE 7, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                              Thomas J. Wilson, IV, Judge

                                (Robert G. Munro; Robert G. Munro, PLLC, on brief), for appellant.
                                Appellant submitting on brief.

                                (Jason S. Miyares, Attorney General; Ken J. Baldassari, Assistant
                                Attorney General, on brief), for appellee.


                      Roger Lee Rawlings, Jr. appeals from the judgment of the Circuit Court of Rockingham

              County revoking the entirety of his previously suspended sentence. Rawlings contends that the trial

              court abused its discretion by revoking the balance of his two-year suspended sentence. After

              examining the briefs and record, we find that oral argument is unnecessary because “the appeal is

              wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a). Thus, we affirm the judgment of the

              trial court.

                                                         BACKGROUND

                      “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,

              73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

              doing so, we discard any of the appellant’s conflicting evidence, and regard as true all credible


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
evidence favorable to the Commonwealth and all inferences that may reasonably be drawn from

that evidence. Gerald, 295 Va. at 473.

         On April 4, 2019, the trial court convicted Rawlings, upon a guilty plea, for third offense

petit larceny and sentenced him to two years and three months of imprisonment with two years

suspended. In October 2020, Rawlings’s probation officer filed a major violation report alleging

that Rawlings had been convicted of trespassing in 2019 and again in 2020. Rawlings was also

charged with public intoxication and possession of a controlled substance with the intent to

distribute in September 2020. In an addendum to the major violation report, the probation officer

reported that Rawlings was also arrested on October 16, 2020, on six new charges, including two

counts of assault and battery of a law enforcement officer.

         Following a revocation hearing, the trial court found that Rawlings violated the terms and

conditions of his probation. The trial court also noted that, before the hearing, Rawlings stipulated

that he had violated the terms and conditions of his probation by receiving the new convictions.

The trial court continued the case for Rawlings to “be re-evaluated to determine his eligibility for

entry into the Community Corrections Alternative Program (CCAP).” At the final revocation

hearing, the trial court was informed that Rawlings had not been approved for the CCAP

program. Rawlings stressed that he “is in the position he’s in because of his substance abuse

problems.” Rawlings also expressed frustration because he had sought help for his addiction

“but everywhere [he] reached out to they denied [him], so it knocked [him] back to square one.”

         The trial court reviewed the sentencing guidelines,1 noted that Rawlings was serving a

fifteen-month sentence on his new convictions, and “in light of the guidelines which take into

consideration [Rawlings’s] criminal history, [and] in light of everything that’s happened here,” the



         1
             The sentencing guidelines recommended a sentence of one year and three months to four
years.
                                                  -2-
trial court determined that it was appropriate to “impose a [two-year] sentence that is outstanding on

these charges.” This appeal followed.

                                             ANALYSIS

       Rawlings argues that the trial court abused its discretion after finding him in violation of his

probation by imposing a two-year active sentence.2 After suspending a sentence, a trial court “may

revoke the suspension of sentence for any cause the court deems sufficient that occurred at any time

within the probation period, or within the period of suspension fixed by the court.” Code

§ 19.2-306(A). “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be

reversed unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61

Va. App. 529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “The

evidence is considered in the light most favorable to the Commonwealth, as the prevailing party

below.” Id.

       “If the court, after hearing, finds good cause to believe that the defendant has violated the

terms of suspension, then the court may revoke the suspension and impose a sentence in accordance

with the provisions of § 19.2-306.1.” Code § 19.2-306(C). “The court may again suspend all or

any part of this sentence for a period up to the statutory maximum period for which the defendant

might originally have been sentenced to be imprisoned, less any time already served, and may place

the defendant upon terms and conditions or probation.” Id. Rawlings does not contend that the trial

court lacked sufficient cause to revoke his suspended sentence. He stipulated to the trial court that



       2
         The issue of whether the trial court properly considered any mitigating factors in
revoking Rawlings’s suspended sentence was adequately preserved for appeal, as Rawlings
specifically argued to the court that it should consider that his criminal behavior was caused by
his addiction to controlled substances and that he had been rejected by every rehabilitative
program that could treat his addiction. See Scialdone v. Commonwealth, 279 Va. 422, 437
(2010) (“In analyzing whether a litigant has satisfied the requirements of Rule [5A:18], this
Court has consistently focused on whether the trial court had the opportunity to rule intelligently
on the issue.”).
                                                 -3-
he had violated the terms of his suspended sentence. Rather, Rawlings argues that the trial court

abused its discretion because his “criminal behavior stemmed from an addiction to controlled

substances,” he had been “reject[ed] by programs that would address the underlying cause of his

criminal behavior,” and he “was serving a substantial [fifteen-month] active sentence for his new

convictions.”

        As relevant to Rawlings’s claim, Code § 19.2-306.1(B) provides that

                [i]f the court finds the basis of a violation of the terms and
                conditions of a suspended sentence or probation is that the
                defendant was convicted of a criminal offense that was committed
                after the date of the suspension, . . . then the court may revoke the
                suspension and impose or resuspend any or all of that period
                previously suspended.

The record shows that Rawlings incurred new criminal convictions during the suspension period.

Thus, it was within the trial court’s discretion to “impose or resuspend any or all” of the

previously suspended sentence. Code § 19.2-306.1(B). It was equally “within the trial court’s

purview to weigh any mitigating factors” Rawlings presented, such as his challenges in obtaining

substance abuse treatment. Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). The trial

court was not obligated, however, to explain the specific weight it afforded to each piece of

evidence, because “[a]bsent a statutory requirement to do so, ‘a trial court is not required to give

findings of fact and conclusions of law.’” Bowman v. Commonwealth, 290 Va. 492, 500 n.8

(2015) (quoting Fitzgerald v. Commonwealth, 223 Va. 615, 627 (1982)). Still, the trial court in

this case expressly stated that it had considered “everything that’s happened here.”

        Moreover, “[t]he statutes dealing with probation and suspension are remedial and intended

to give the trial court valuable tools to help rehabilitate an offender through the use of probation,

suspension of all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274

Va. 737, 740 (2007). Rawlings’s disregard of the terms of his suspended sentence supports a

finding that he was not receptive to rehabilitation. “When coupled with a suspended sentence,
                                                  -4-
probation represents ‘an act of grace on the part of the Commonwealth to one who has been

convicted and sentenced to a term of confinement.’” Hunter v. Commonwealth, 56 Va. App. 582,

587 (2010) (quoting Price v. Commonwealth, 51 Va. App. 443, 448 (2008)). Rawlings failed to

make productive use of the grace extended to him and continued to engage in criminal conduct

during the suspension period. Thus, we hold that the trial court’s revocation of Rawlings’s

previously suspended sentence in its entirety represents a proper exercise of its sentencing

discretion. Cf. Alsberry v. Commonwealth, 39 Va. App. 314, 321-22 (2002) (holding that the

trial court did not abuse its discretion by imposing the defendant’s previously suspended

sentence in its entirety, “in light of the grievous nature of [the defendant’s] offenses and his

continuing criminal activity”).

                                          CONCLUSION

       For the foregoing reasons, the judgment of the trial court is affirmed.

                                                                                            Affirmed.




                                                -5-